DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 23, 2022 has been entered and considered and an action on the merits follows.

Drawings
The proposed drawing correction filed on August 23, 2022 has been acknowledged and approved. The drawing correction sufficiently overcomes the drawing objections noted in the previous Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 13, there is no antecedent basis for the limitation, “the propelling” in the claim. Additionally, it is unclear of what element is being propelled through the baling chamber.
Regarding claim 10, the claim is indefinite because claim 10 depends on canceled claim 9. For the purpose of examination, claim 10 is treated as it is depended on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leupe et al. (hereinafter “Leupe”) (EP 0 908 089 A1).
Regarding claim 1, Leupe disclose an agricultural baler (10) comprising:
a baling chamber (18); and
a pre-compression chamber (16) configured to gather crop material and to periodically form a slice of the crop material and introduce the slice towards the baling chamber into a first segment of the baling chamber (see para. 18),
wherein the baling chamber (18) comprises:
a plunger (24) provided for reciprocally moving in the baling chamber (see para. 19), the reciprocal movement having a power movement (see “pushes” in para. 19, line 6) and a retraction movement (i.e. an opposite direction of the direction of the power movement) wherein in use, during the power movement, slices of the crop material are compressed into a bale and the bale is pushed through the baling chamber (see para. 19);
at least one movable wall (30) for exercising a compression force to the crop material in a direction substantially transverse to a propelling movement (see para. 20) so that, in use, the at least one movable wall provides a counter pressure for a propelling of a bale through the baling chamber of the baler (para. 20); and
a controller configured to influence the compression force at a predetermined moment of the power movement to reduce the counter pressure, wherein the predetermined moment is related to a moment where the power movement initiates a propelling through the baling chamber of the bale (see para. 46),
wherein the agricultural baler further includes:
a hydraulic actuator (31) and a release mechanism (see the hydraulic system in fig. 4, i.e. 80, 87, 90,..), the hydraulic actuator (31) being configured for moving the at least one movable wall (see “the wall portion 30 is pulled inwardly” in col. 8, lines 18-20), the release mechanism being formed as an accumulator and configured to reduce a hydraulic pressure on the hydraulic actuator (31) thereby reducing the compression force and reducing the counter pressure (col. 8, lines 20-24 and para. 46, lines 11-13). It is noted that the claim requires the baler includes option a or option b, Examiner selected option “a” for this rejection.
Regarding claim 2, the agricultural baler according to claim 1, wherein the predetermined moment is related to a moment where a density of the slices of crop material into the bale reaches a predetermined value (see para. 8, 40, and 46-49).
Regarding claim 3, the agricultural baler according to claim 1, wherein the compression force of the movable wall is influenced by reducing the compression force over a predetermined limited period of time with a predetermined limited compression reduction (see “deactivated” in para. 46, which disclose that compression force of the movable wall (30) is reduced).
Regarding claim 4, the agricultural baler according to claim 1, wherein the at least one movable wall (30) comprises the hydraulic actuator (31) for moving the movable wall (30), wherein the controller controls the hydraulic actuator: for compressing the crop material in the direction transverse to the reciprocate movement (para. 20, lines 3-6); and for influencing a position of the at least one movable wall (para. 20, the first 3 lines).
Regarding claim 5, the agricultural baler according to claim 4, wherein the release mechanism being operationally connected to the controller (see “deactivated” in para. 46, lines 11-13).
Regarding claim 6, the agricultural baler according to claim 5, further comprises a restore mechanism (fig. 4, see para. 46, lines 13-16) to restore the hydraulic pressure on the hydraulic actuator (31) at a predetermined time after the pressure is released via the release mechanism to increase the compression force and restore the counter pressure, the restore mechanism being operationally connected to the controller (see para. 46, lines 13-16).
Regarding claim 7, the agricultural baler according to claim 6, wherein the restore mechanism and the release mechanism are cooperatively dimensioned such that a reduction of hydraulic pressure of the release mechanism can be compensated by a restoration of hydraulic pressure by the restore mechanism (see para. 46-49 and fig. 4).
Regarding claim 8, the agricultural baler according to claim 5, wherein the predetermined moment is related to a moment where a density of the slices of crop material into the bale reaches a predetermined value, and wherein the controller is configured to activate the release mechanism when the bale reaches the predetermined density and to activate the restore mechanism after the bale has started a propelling movement (see para. 46- 49).
Regarding claim 10, the agricultural baler according to claim 1, wherein the actuator (31) is adapted for temporally releasing pressure exerted by the at least one wall (see “deactivated” in para. 46).
Regarding claim 11, the agricultural baler according to claim 10, wherein the actuator (31) is an electric, pneumatic, or hydraulic actuator (see “hydraulic” in para. 20).
Regarding claim 13, the agricultural baler according to claim 10, wherein the at least one movable wall (30) comprises the actuator (31) for moving the at least one movable wall, the actuator being a hydraulic actuator (see “hydraulic” in para. 20), wherein the controller controls  the hydraulic actuator (31):
for compressing the crop material in the direction transverse to the propelling movement (see para. 20); and
for influencing a position of the at least one movable wall (see para. 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leupe in view of Verhaeghe et al. (hereinafter “Verhaeghe”) (US 2016/0120129 A1).
Leupe discloses the invention substantially as claimed as set forth above. Leupe does not disclose a lever. Verhaeghe discloses a baler (10) comprising a pressure influencing/releasing mechanism (54 and vertical actuator on the side of the baler) for moving a movable wall (52), wherein the pressure influence/releasing mechanism comprises a lever (54) attached to the movable wall (52) for moving the movable wall. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pressure releasing mechanism of Leupe with a lever attached to the movable wall, as taught by Verhaeghe, in order to provide a connection between the actuator and the movable wall for moving the wall up and down.

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive.
Applicant argued that the hydraulic actuator 31 of Leupe is not separate from a release mechanism. With respect to Applicant’s assertion, this argument is not found persuasive  because claim 1 does not specifically require a hydraulic actuator is separated from the release mechanism. Claim 1, as written, can interpret the release mechanism is a part of the actuator. However, figure 4 of Leupe shows the hydraulic actuator 31 is separated from a release mechanism (i.e. 78, 79, 80, 87, 90, ..), which is being form as an accumulator. 
With regard to the argument of the pressure influence mechanism being separated from the actuator, this argument is moot because the new ground of rejection does not consider the pressure influence mechanism as part of the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on 571-272-4528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        November 19, 2022